.Hyman, C. J.
This is a suit against defendants on a promissory note, drawn by Herber to the order of and endorsed by Biaese, payable on condition that Herber should be able to renew a lease of the “Wood *499House,” in New Orleans, for two years. The defence is, the failure to obtain a renewal of the lease. The evidence shows that Herber could have obtained from the owner of the house a renewal of the lease for two years, for the price at which it had been rented. He chose not to do so, but required a reduction of the price.
Defendants have appealed from a judgment, condemning them to pay the amount of the note, interest thereon, and the cost of suit.
Let the judgment be affirmed, at the costs of defendants.
Howelxj, J., recused.